UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

=_ we ee wee ewe eee ee ee ee eR ew ee ee ee xX
REYNALDO ALMONTE and BENIGNO :
PACHECO,
Plaintiffs,
-against-
PORT DRAGO CORP. d/b/a/ DRAGO SHOE
REPAIR and CHARLES DRAGO, individually,
Defendants.
wee ewe eee ee eee eh ee ee ee ee ee xX

GEORGE B. DANIELS, United States District Judge:

   

 

Sst ah ou acca casenee te eect

 

oes nee nie

 

ORDER
21 Civ. 418 (GBD)

This Court having been advised that the parties have reached agreement on all issues in

this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without

prejudice to restoring the action to this Court’s docket if an application to restore is made within

thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: June 8, 2021
New York, New York

  

 

SO ORDERED.

 

ted

RGEIB. DANIELS

ates District Judge

 
